DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is sent in response to claim amendments filed on December 10, 2020 for application S/N 15/896,754. After further thorough search, argument consideration and examination of the present application and in light of the prior art made of record, claim 1-20 are allowed.  

Allowable Subject Matter

Claims 1-20 submitted on December 10, 2020 are allowed.  

Claim 1 is allowed. The following is a statement of reasons for the indication of allowable subject matter:  
The prior arts made of record neither render obvious nor anticipates the combination of claimed elements, as recited in independent claims 1.
Ahn, Monte, Jain and Seligmann teach backing up primary data from primary storage devices to secondary storage devices; backing up events and extracting events by querying in the secondary storage system but the prior arts of record do not specifically suggest the combination of “determining by the media agent in the secondary storage subsystem within the backup operation, based on the received primary data an event location and associating the determined event location with a data unit stored in the edge drive; 
determining by the media agent in the secondary storage subsystem within the backup operation, based on the received primary data an event time and associating the determined event time with a data unit stored in the edge drive; 
-2-storing the first event in association with the event name, the event location, and the event time in the event database” with all the other limitations recited in the independent claims 1.
These features together with other limitations of the independent claim is novel and non-obvious over the prior arts of record; therefore claims 1 is allowed.  

Claim 11 is allowed. The following is a statement of reasons for the indication of allowable subject matter:  
The prior arts made of record neither render obvious nor anticipates the combination of claimed elements, as recited in independent claims 11.
Ahn, Monte, Jain and Seligmann teach backing up primary data from primary storage to secondary storage devices; backing up events and extracting events by querying in the secondary storage system but the prior arts of record do not specifically suggest the combination of “determine by the media agent in the secondary storage subsystem within the backup operation, based on the received primary data an event location and associating the determined event location with a data unit stored in the one or more secondary storage devices; 
determine by the media agent in the secondary storage subsystem within the backup operation, based on the received primary data an event time and associating the determined event time with a data unit stored in the one or more secondary storage devices; store the first event in association with the event name, the event location, and the event time in the event database maintained in the secondary storage subsystem;” with all the other limitations recited in the independent claims 11.
These features together with other limitations of the independent claim is novel and non-obvious over the prior arts of record; therefore claims 11 is allowed.  

The dependent claim 2-10 and 12-20 are being definite, enabled by the specification, and further limiting to the independent claims, are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abdullah Daud whose telephone number is 469-295-9283.  The examiner can normally be reached on 7:30 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A. D./

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164